Citation Nr: 0211521	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back disability for the period June 18, 1998, to August 
10, 2000.

2.  Entitlement to an evaluation in excess of 40 percent for 
low back disability for the period August 11, 2000, to 
September 27, 2000.

3.  Entitlement to an evaluation in excess of 40 percent for 
low back disability for the period December 1, 2000, to May 
30, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
low back disability beginning May 31, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from December 1993 to June 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Lincoln, 
Nebraska, Department of Veterans Affairs (VA) Regional Office 
(RO), which assigned an initial noncompensable evaluation 
effective June 18, 1998, for low back pain with degenerative 
changes after granting service connection for this 
disability.  In a rating decision dated in August 1999, the 
initial evaluation was increased to 10 percent, effective 
June 18, 1998.  During the pendency of this appeal the RO has 
assigned ratings as follows:  40 percent for the period 
August 11, 2000, to September 27, 2000; a 100 percent 
temporary total rating pursuant to 38 C.F.R. § 4.30 from 
September 28, 2000, to November 30, 2000; 40 percent for the 
period December 1, 2000, to May 30, 2002; and 10 percent 
beginning May 31, 2002.  Although the assigned increases 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the procedural posture of this case fits squarely 
within the situation contemplated by the Court in Fenderson 
v. West, 12 Vet. App. 119, 126-128 (1999) (in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period); see also Meeks v West, 
12 Vet. App. 352 (1999).  The veteran has not withdrawn her 
appeal with respect to any of the staged rating assignments.  
The issues identified as before the Board on the first page 
of this decision reflect the above.  

The Board notes that during the pendency of this appeal, 
jurisdiction over the veteran's case has been transferred, 
first to the Cheyenne, Wyoming, RO, and then to the Sioux 
Fall, South Dakota, VA Medical and Regional Office Center.  
The matter has now returned from the latter facility for 
adjudication following a Board remand in January 2001.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  For the period June 18, 1998, to May 12, 1999, the 
veteran's low back disability was manifested by slight 
limitation of motion, without objective evidence of spasm or 
neurologic involvement.

3.  For the period May 13, 1999, to September 27, 2000, the 
low back disability was manifested by back pain, motion 
limitation, spasm, radiating pain and neurologic symptoms 
unrelieved by rest or other conservative treatment.

4.  For the period December 1, 2000, to May 30, 2002, the low 
back disability was manifested by back pain, motion 
limitation, spasm and pain radiating into the extremities; 
more than severe neurologic impairment was not present.

5.  Beginning May 31, 2002, low back disability is manifested 
by occasional pain, without evidence of significant motion 
limitation, spasm, neurologic involvement or other functional 
impairment.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for low back disability for the period June 18, 
1998, to May 12, 1999, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

2.  The criteria for entitlement to a 60 percent evaluation 
for low back disability for the period May 13, 1999, to 
September 27, 2000, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).

3.  The criteria for entitlement to an evaluation in excess 
of 40 percent for low back disability for the period December 
1, 2000, to May 30, 2002, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (2001).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for low back disability beginning May 31, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's rating claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's rating claim.  
The record reflects that in rating actions, a statement of 
the case and supplemental statements of the case, the veteran 
has been notified of the law and regulations governing the 
evaluation of back disorders, the evidence considered by the 
RO and the reasons for its determinations.  In addition the 
RO has afforded the veteran appropriate examinations, to 
include the examinations provided pursuant to the Board's 
January 2001 remand.  All development requested in that 
remand has been satisfactorily accomplished and neither the 
veteran nor her appointed representative has indicated that 
requested remand development is inadequate.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Furthermore, in a letter dated in March 2001, the RO advised 
the veteran as to the provisions of the VCAA and specifically 
informed her of VA's responsibilities and her 
responsibilities in obtaining evidence and information in 
connection with her claim, and also informed her what type of 
evidence may be probative of her claim.  Neither she nor her 
appointed representative has identified any outstanding 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  As such, the Board 
finds that the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  With characteristic pain on motion, a 
10 percent rating is assigned.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is authorized for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2001).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Factual Background

Service medical records reflect that the veteran complained 
of back pain, beginning in or around April 1994.  Examination 
revealed her to manifest a nearly full range of back motion 
and there was no evidence of neurologic impairment.  There 
was evidence of tenderness to palpation over the sacroiliac 
area.  The impressions were low back strain or a muscle pull.  
An entry dated in May 1994 notes that the back pain was 
resolving.  In June 1994 the veteran continued to complain of 
back pain.  She denied any paresthesia to the extremities and 
also denied any radiation of the back pain.  Examination 
revealed a full range of back motion without tenderness.  
Neurologic examination was negative.  There was tenderness to 
percussion.  The veteran continued to demonstrate a full 
range of back motion at the time of evaluations in July and 
October 1994.  In October 1994 the veteran was noted to 
experience tenderness with motion of her back.  X-rays showed 
no osseous abnormality of the lumbar spine.  

Service records show that in February 1995, the veteran 
complained of a slipped disc, resulting in back pain and 
radiation to the right buttock.  Testing revealed her 
reflexes to be appropriate and straight leg raising to be 
negative for pain.  X-ray was also noted to be negative.  
Another February note indicates the presence of spasm.  The 
impression was low back strain.  Such was noted to be much 
better later in February.  In January 1997, the veteran again 
appeared with complaints of back pain with radiation to the 
thighs, but was noted to be without neurologic symptoms.  She 
demonstrated full flexion of her back.  Extension was 
decreased due to pain.  Straight leg raising was negative.  
On the report of medical examination for discharge, dated in 
April 1998, it was noted that the veteran's back was 
nontender, that straight leg raising was negative, and that 
she demonstrated a full range of motion.  The examiner 
summarized that examination was normal.  On the accompanying 
report of medical history it was noted that the veteran had 
weekly back pain, but that such was not considered disabling.

The veteran was examined at the Front Range Center for Brain 
& Spine Surgery on May 13, 1999.  At that time she complained 
of low back and right leg pain.  She reported flare-ups 
occurring every few months and stated that such would leave 
her bedridden for up to three days.  She also reported 
experiencing pain involving the outside of her thigh and her 
entire leg.  She indicated she would experience associated 
weakness, tingling and numbness in these areas.  The 
physician noted that the veteran had been treated with 
physical therapy, pain medication, heat, steroid injections, 
bed rest, an exercise program, ultrasound, reduction of 
activity, anti-inflammatory medications and chiropractic 
treatment without resolution.  Examination revealed that 
flexion, extension and lateral bending resulted in no 
aggravation of back pain.  The physician was unable to detect 
any focal weakness in the quadriceps, dorsiflexion or plantar 
flexion.  Sensation was intact to pinprick.  The impression 
was that the veteran was neurologically normal.  Magnetic 
resonance imaging was recommended to better ascertain the 
veteran's status. 

The veteran presented for a VA examination on June 29, 1999.  
She gave a history of occasional, severe grabbing-type pain 
in the right hip, radiating down the thigh to the calf for 
the first three-to-five years of back problems.  She 
indicated her symptoms had become more frequent and worse 
than in the past.  She reported she experienced numbness in 
the right lower extremity for several hours during the 
episodes of back pain.  She denied numbness or tingling at 
the time of the examination.  Straight leg raising was 
negative bilaterally.  There was tenderness over the 
sacroiliac joint and right trochanteric bursa.  Neurologic 
evaluation was said to be stable.  She demonstrated lateral 
flexion to 42 degrees, rotation to 42 degrees, backward 
extension to 20 degrees, and forward flexion to 103 degrees.  
After exercise, she demonstrated lateral flexion to 45 
degrees, rotation to 39 degrees, backward extension to 18 
degrees and forward flexion to 97 degrees.  She evidenced 
some discomfort in the right sacroiliac joint with rotation 
to the left, but reported she was better after having 
corrected this position.  She stated she was able to lift 
heavy objects without discomfort, but that if she makes a 
sudden move, coughs or sneezes she has significant pain.  The 
impression was low back pain.  X-rays showed minimal 
degenerative changes of the lumbar spine without acute 
abnormality.

A VA record dated July 20, 1999, notes sciatica as an 
assessment.

Magnetic resonance imaging was conducted on September 10, 
1999, in conjunction with evaluation at the Front Range 
Center for Brain & Spine Surgery.  Testing revealed 
degenerative disc disease at the L5-S1 level, with a small 
bulge, but without real disc herniation and without 
compression of the neural elements.  The private physician 
reviewed the test results and concluded that as the veteran 
had relatively mild symptoms fusion at that time was 
discouraged.

On October 28, 1999, the veteran reported for a VA 
examination and indicated she had begun back exercises.  She 
complained of severe back pain, episodic in nature and 
occurring without real exercise or any particular movement.  
She reported sometimes being unable to get out of bed due to 
the pain.  Examination revealed no tenderness over the right 
trochanteric bursa or over the right sacroiliac joint.  
Straight leg raising was negative.  She demonstrated 36 
degrees lateral flexion, rotation to 51 degrees, forward 
flexion to 108 degrees and backward extension to 13 degrees.  
After exercise she demonstrated lateral flexion to 
46 degrees, rotation to 32 degrees, forward flexion to 
110 degrees, and backward extension to 110 degrees.  The 
relevant impressions were right sacroiliac joint irritation 
and degenerative disc disease with bulging discs per magnetic 
resonance imaging.  

A VA outpatient record dated in October 1999 reflects the 
veteran had a full range of back motion without tenderness 
and full strength in the lower extremities.  There was no 
evidence of weakness.  

The veteran has submitted records indicating she took sick 
leave on multiple occasions in July, August, September and 
October 1999 to seek medical treatment for her back.  

A VA outpatient record dated April 17, 2000, shows the 
veteran sought treatment for complaints of back pain 
radiating to the mid-right calf.  Reflexes were symmetrical 
at that time.  The diagnosis included a mild herniation at 
L5-S1.  

A report of X-ray dated August 17, 2000, notes that three 
views of the lumbar spine were normal.  Magnetic resonance 
imaging conducted in August 2000 revealed mild diffuse disc 
desiccation and degenerative disc disease at L5-S1 with 
posterior disc bulging, central, right and left paracentral 
and foraminal.  It was noted to be slightly more on the right 
than on the left.  

A report from the Air Force Base Physical Therapy Department 
indicates the veteran was seen in August 2000.  At that time 
there was evidence of right sacroiliac hypermobility and 
slight left paraspinal hypertrophy.

A consultation report dated in September 2000 notes the 
veteran's continued complaints of back problems.  The 
recommendation was for L5 to S1 fusion.  Prior to the 
surgery, examination revealed mild tenderness over the right 
posterior iliac spine and positive straight leg raising on 
the right, along with a positive sciatic stretch sign.  Motor 
strength testing was 5/5 and sensory examination was intact.  
Plantar responses were stated to be symmetric.

The veteran was hospitalized at Poudre Valley Hospital in 
September 2000.  She underwent decompressive laminectomies at 
L4-L5 and L5-S1 and bilateral L5-S1 total diskectomy and 
posterior lumbar interbody fusion, with additional 
posterolateral fusion.  Following the surgery the veteran was 
noted to have no leg symptoms and to be neurologically 
intact.  At discharge from hospitalization she was ambulating 
independently.  An October 2000 follow-up notation indicates 
the veteran was "doing just perfect."  Prior back pain was 
noted to be essentially gone and there were no leg symptoms.  
The veteran was not on any medications for her back at that 
time.  She was noted to have returned to her regular 
employment.

A February 2001 physician's statement indicates that the 
veteran was excused from school due to a clinic appointment 
and notes she had S1 radiculopathy (a possible pinched 
nerve).

In April 2001, the veteran was evaluated on a fee-basis by an 
orthopedic specialist for VA compensation purposes.  The 
claims file was reviewed.  The veteran reported continued 
pain in the back and buttocks, resulting in difficulty with 
activities.  The examiner noted the veteran appeared to be in 
no acute distress.  Her gait was normal and she was able to 
walk on both heels and toes.  Flexion was to 45 degrees and 
extension was neutral.  Lateral bending and rotation were 
limited to 20 degrees on each side.  Her incision was stated 
to be well healed, but painful to palpation predominantly on 
the right side.  There was paraspinal muscular spasm on the 
right.  Neurologic examination revealed the deep tendon 
reflexes to be intact.  There was 4+/5 weakness in the right 
extensor hallucis longus, but the remaining motor examination 
was normal.  Sensation was intact, other than note of some 
mild decreased sensation in the area of the first interspace 
on the right.  Straight leg raising was positive at 40 
degrees and the examiner noted the veteran appeared to have 
difficulty climbing onto the examination table.  X-rays were 
interpreted as showing a solid arthrodesis of L5 to S1.  The 
examiner noted the veteran had continued symptoms and was not 
likely to have drastic improvement but may progress within 
the next five-to-six months as it had only been six-to-seven 
months since her surgery.

A VA outpatient entry dated in August 2001 notes the veteran 
had a nearly full range of low back motion, without acute 
problems.  A report of evaluation dated in November 2001 
indicates the veteran was experiencing low back pain, 
described as a dull continuos aching, but becoming sharp when 
standing.  There was no evidence of foot drop.  The veteran's 
movements were guarded and cautious.  She was unable to 
extend her back but remaining movements were full.  She was 
able to heel, toe and tandem walk without difficulty.  Her 
muscle strength was strong bilaterally.

The veteran presented for a VA examination on May 31, 2002.  
The examiner reviewed the veteran's claims files and VA 
medical records.  The veteran reported that her back bothered 
her for all of 2001 and that she had had a flare-up the prior 
fall.  She indicated that since January 2002 she had been 
doing fairly well.  She denied constant back pain and 
indicated that she would experience pain up to a level three 
out of ten if she has been laying in bed for a while, but 
that the pain would go away if she changes positions.  She 
reported that most of the time she had no pain in the back 
and she denied pain in the right leg.  She also denied 
weakness or numbness.  She indicated she had been working as 
a grocery store checker and after an eight-hour shift of 
standing would notice fatigue in the back.  She denied taking 
any mediations for her back and, although on nonsteroidal 
anti-inflammatory drugs for an unrelated problem, she denied 
any intervening back pain when not on those medications  She 
also denied using a back support, having stopped using it in 
January.  She also denied having had any flare-ups of the 
back since the one last November.  

In May 2002, the veteran reported that her activities were 
affected and that she would not run or play volleyball 
anymore.  She reported past problems with activities such as 
cleaning house but denied such problems currently.  She also 
indicated she had been working full time for about a year and 
had last missed work in November 2001, and did not currently 
require accommodation at work.  

Examination revealed the veteran to be in no acute distress.  
Her gait and stance were normal.  Here lumbar scar was stated 
to be healed.  There was mild-to-moderate tenderness on 
palpation of the left paraspinous muscles or sacroiliac 
joints; the sciatic notches were nontender.  There was no 
evidence of lumbar muscle spasm.  Straight leg raising was 
negative.  Goldthwait's testing was negative.  Reflexes were 
normal.  The veteran had full motor and sensory function of 
the lower extremities.  On active range of motion of the back 
there was no objective evidence or complaint of pain.  The 
veteran did not exhibit pain behavior with motion.  Low back 
movement was normal, with evidence of good strength and 
motion.  There was no evidence of incoordination, weakened 
movement or excess fatigability on repetitive use, or 
evidence of loss of motion or additional pain with repeated 
use.  Relevant to the November 2001 flare-up the veteran 
indicated she had not really lost motion during that flare-up 
but had just had so much pain that it limited her activity.  
The examiner also noted that there was no evidence of spinal 
listing or loss of lateral motion or abnormal mobility on 
forced motion.  There was no evidence of muscle spasm on 
extreme forward bending or loss of the lateral spine in a 
standing position and X-rays did not show osteoarthritic 
changes, narrowing or irregularity of the joint spaces.  The 
examiner opined the veteran had had excellent results from 
surgery and that her back problems did not preclude her from 
working in sedentary or moderately strenuous jobs.  The 
examiner concluded that the only abnormality on examination 
that date was tenderness on palpation and that the veteran's 
complaints were minimal in regards to pain and loss of 
function of the back.

In a statement received in July 2002, the veteran indicated 
that she had had to use a chair and a back brace in 2001 to 
perform her employment duties.  She indicated that two-to-
three weeks prior to her statement she had had spasm on the 
lower right side of her back.  She also reported difficulty 
sleeping due to pain and indicated that medications utilized 
for her wrist problems helped her back to some degree.  She 
argued that she was unable to participate in many activities.  
She indicated she continued to experience back pain and 
spasm, that she would always have back problems and that 
although she was now able to work the future may be 
different.

Analysis

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability and has 
considered the propriety of the assigned staged ratings 
consistent with Fenderson v. West, 12 Vet. App. 119, 126-28 
(1999).

The Board will first discuss the initial 10 percent rating.  
In that regard the Board emphasizes that despite the 
veteran's complaints, the in-service clinical evidence is 
consistently negative for objective signs of neurologic 
involvement, spasm or motion limitation of more than a slight 
degree.  In fact, with the exception of one evaluation, 
repeated in-service examinations were negative for any 
objective evidence of motion limitation.  Consistent with 
prior in-service findings, there was no evidence of motion 
limitation or neurologic involvement at the time of service 
discharge.  Moreover, although the service medical discharge 
examination report notes the veteran's complaint of weekly 
back pain, the conclusion was that such was not considered 
disabling at that time.  Back disability manifested by no 
more than characteristic pain on motion, or slight motion 
limitation, or symptoms resulting in no more than mild 
impairment, warrants no more than a 10 percent rating.  As 
such, the service records themselves do not support 
assignment of more than a 10 percent rating for back 
disability at the time of discharge.  

Here the Board notes the absence of medical documentation of 
worsening back symptoms in the period from discharge and up 
until May 1999.  The evidence dated during this time period 
focuses primarily on psychiatric complaints.  Although the 
veteran has argued that the VA examination conducted in 1998 
was for psychiatric purposes and did not include 
consideration of her back problems, the fact remains that the 
veteran did not include back complaints in her general 
history to the psychiatric examiner and there is no other 
objective medical evidence of back manifestations more nearly 
approximating a rating in excess of 10 percent under any 
applicable diagnostic code for the time period prior to 
May 1999.

Notably in May 1999, the veteran submitted a letter in which 
she noted a variety of back treatment since service discharge 
and indicated she continued to experience pain in her back 
and in her right leg that had increased in severity.  The 
claims files contain the private report of evaluation dated 
May 13, 1999.  That report notes the veteran's complaints of 
back pain, with pain radiating into the outside of her thigh 
and entire leg, with other symptoms such as weakness, 
tingling and numbness.  At that time the veteran also 
reported periods of flare-ups leaving her bedridden for days.  
Although the examination itself revealed no weakness, and 
although the examiner's conclusion was that the veteran 
evidenced only mild symptoms and was neurologically normal at 
that time, the examiner nevertheless ordered magnetic 
resonance imaging to obtain clarification required for 
diagnostic purposes.  Such testing revealed a bulging disc 
and confirmed neurologic involvement to which the veteran's 
symptoms were attributed.  Throughout the May 1999 to 
September 2000 time period, other diagnostic testing and 
clinical evaluation continued to confirm disc bulging, 
positive straight leg raising and a positive sciatic stretch 
sign, and also showed that such symptoms were not alleviated 
with various forms of treatment to include chiropractic 
visits, medications, etc.  Based on such history of 
unrelenting back problems resulting in motion limitation and 
neurologic symptomatology, back surgery was recommended.  

Thus, resolving all doubt in the veteran's favor, the Board 
finds that effective the date of the May 13, 1999, private 
evaluation recommending the diagnostic testing that confirmed 
the presence of unrelieved neurologic involvement, the 
veteran's back symptoms more nearly approximated the criteria 
for a 60 percent evaluation under Diagnostic Code 5293.  A 
higher rating is not warranted as there is no evidence of 
involvement of the spinal cord.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2001).  As the veteran had back surgery 
in September 2000, she has been awarded a 100 percent rating 
for the period of hospitalization and convalescence beginning 
September 28, 2000, and continuing until November 30, 2000.  

The Board will next discuss the period following termination 
of the veteran's 100 percent convalescence rating under 
38 C.F.R. § 4.30 (2001).  Records show that she progressed 
subsequent to her September 2000 surgery, and by October 2000 
she was noted to be without back pain or leg symptoms.  Also, 
she was taking no medications for her back at that time.  
Although the claims file contains one note dated in February 
2001 indicating the veteran was excused from school due to 
radiculopathy, no clinical findings of the nature or severity 
of back symptomatology accompany such notation.  In contrast, 
the April 2001 fee-basis examination showed the veteran to 
have been in no acute distress.  Although her lumbar motion 
remained somewhat limited and examination did reveal spasm 
and pain to palpation, neurologic examination was cited as 
negative for foot drop or pronounced neurologic symptoms.  At 
most there was note of mild decreased sensation in the 
extremity.  August 2001 medical notations also indicate that 
the veteran was having no acute back problems following her 
surgery.  As the veteran is already in receipt of a 40 
percent rating for this time, the disability picture would 
have to more nearly approximate pronounced intervertebral 
disc syndrome to warrant a higher evaluation under Diagnostic 
Code 5293.  The competent medical evidence does not show such 
findings during the time period December 1, 2000, to May 30, 
2002, and the veteran herself did not report such in 
connection with examinations.  As such, the manifestations of 
back disability do not more nearly approximate the 60 percent 
criteria under Diagnostic Code 5293 during this period.  Here 
the Board again notes that there is no evidence of any spinal 
cord involvement, the need for neck braces, or ankylosis to 
warrant a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5289 (2001).

Finally, the Board notes that the report of VA examination 
conducted in May 31, 2002, clearly rules out the presence of 
more than mild motion limitation of the lumbar spine, spasm, 
listing, neurologic involvement, or other symptoms warranting 
assignment of more than a 10 percent rating.  As such, the 
veteran's assigned 40 percent rating was amended to reflect 
assignment of a 10 percent rating effective the date of the 
examination report, May 31, 2002.  The Board emphasizes that 
the May 2002 VA examiner specifically noted that the veteran 
experienced only a minimal loss of function due to her 
service-connected back disability.  

Although the veteran has since submitted a statement to the 
effect that she has had one incident of spasm since the May 
2002 examination, and also that she continues to experience 
pain and spasm that is somewhat helped by her medications for 
wrist problems, there is no objective evidence of lumbar 
symptomatology currently meeting the criteria for more than a 
10 percent rating assignment under Diagnostic Codes 5252, 
5293, 5295.  Here the Board also emphasizes that records 
dated in August 2001, and in November 2001 (the date of the 
veteran's last reported flare-up), are consistent in noting 
nearly full movement of the spine and full extremity 
strength, without neurologic involvement.  In sum, the 
contemporary evidence is consistent in showing the veteran to 
have achieved an improvement in her back symptoms subsequent 
to her surgery and recuperation therefor.  She currently 
experiences no more than mild impairment residual to 
continued back pain and slight motion limitation, but without 
any evidence of symptoms more nearly approximating moderate 
impairment.  As such, a rating in excess of 10 percent is not 
shown to be currently warranted.  

The Board has considered the applicability of the benefit of 
the doubt doctrine in connection with each of the above 
periods.  However, as the preponderance of the evidence is 
against entitlement to ratings in excess of 10 percent for 
the period June 18, 1998 to May 12, 1999, and the period 
beginning May 31, 2002, and against entitlement to a rating 
in excess of 40 percent for the period December 1, 2000, to 
May 30, 2002, that doctrine is not applicable to these 
matters.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

The veteran has indicated that she missed time from work in 
1999 due to physician appointments and also in 2000 for 
required surgery on her back.  She has not alleged that she 
has missed any significant time from work as a result of the 
disability at any time subsequent to those dates and has not 
identified other hospitalizations for her back during this 
appeal period.  Nor has the veteran alleged the existence of 
unusual manifestations of the disability.  Rather, the 
medical evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
With respect to her report of having missed work, the Board 
notes that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries, and that 38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Also, with respect to her hospitalization 
period, the veteran is compensated for such under 38 C.F.R. 
§ 4.30.  There is, however, no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back disability for the period June 18, 1998, to May 12, 
1999, is denied.

Entitlement to a 60 percent evaluation for low back 
disability for the period May 13, 1999, to September 27, 
2000, is granted, subject to the criteria governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 40 percent for low 
back disability for the period December 1, 2000, to May 30, 
2002, is denied.

Entitlement to an evaluation in excess of 10 percent for low 
back disability beginning May 31, 2002, is denied.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

